Citation Nr: 1209723	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 for child born with spina bifida.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to March 1972, to include service in the Republic of Vietnam.  The appellant is the Veteran's daughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2008, the appellant requested a hearing before the Board.  In December 2011, she was notified of a hearing scheduled in January 2012.  The appellant failed to appear for her scheduled hearing.  The notice informing the appellant of her scheduled hearing was not returned as undeliverable.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  The appellant has spina bifida occulta.  


CONCLUSION OF LAW

There is no legal merit to the appellant's claim of entitlement to VA compensation benefits under 38 U.S.C. § 1805 for child born with spina bifida.  See 38 U.S.C.A. §§ 1802, 1805 (West 2002); 38 C.F.R. § 3.814 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368  (2001).  In any event, the Board notes that the RO provided the appellant pre-adjudication notice by a letter dated in August 2007 letter.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Discussion

The appellant is seeking entitlement to benefits under the provisions of Chapter 18 for a child born with birth defect, namely, spina bifida, which she contends she inherited from her father as a result of his exposure to herbicides in service.

Chapter 18 of title 38, United States Code, authorizes health care, vocational training and rehabilitation, and a monetary allowance for individuals who are the natural children of Vietnam veterans and who suffer from spina bifida.  The term "spina bifida" is generally considered to encompass three main conditions:  spina bifida occulta, which is an opening in one or more of the bones of the spinal column and which does not involve any damage to the spinal cord; meningocele, a more serious form of spina bifida in which the membrane surrounding the spinal cord pushes out through an opening in the spinal column; and myelomeningocele, the most severe form of spina bifida, in which the nerve roots of the spinal cord, and often the spinal cord itself, protrudes from the open spine.  See VAOPGCPREC 5-99 (May 3, 1999).  Chapter 18 applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.  See 38 C.F.R. § 3.814 (c)(4).  

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

Within the meaning of this law, the term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814 (c)(1).  
Pursuant to 38 U.S.C.A. § 1805; 38 C.F.R. § 3.814, benefits are payable only for an individual who has been determined to be suffering from spina bifida and who is the biological child of a Vietnam veteran.  

Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In this case, the evidence of record clearly shows that the appellant is the biological child of a Veteran who served in the Republic of Vietnam from.  See DD Form 214 and appellant's birth certificate.  

However, in order to warrant entitlement to benefits under 38 U.S.C.A. § 1805, it must be shown that the appellant has been diagnosed with any type of spina bifida other than spina bifida occulta.  Here, the evidence demonstrates the appellant was initially diagnosed with spina bifida occulta.  See October 1979 private treatment record.  In this regard, as above, spina bifida occulta is expressly excluded from entitlement to benefits under 38 U.S.C.A. § 1805.  See 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  

The evidence further suggests a possible myelocele, and a low grade hydrocephalus was eliminated as a possibility; however, the appellant's post-operative final diagnosis was a mid-lumbar myelodysplastic lesion with extension of the tip of the conus into the dysplastic bone and adipose tissue.  See December 1979 private treatment records.  The Board acknowledges the appellant's contentions, that she was provided with several possible diagnoses, to include a possible myelocele, low grade hydrocephalus, and spina bifida occulta, thus, her diagnosis was "not a simple" or clear case of spina bifida occulta.  See November 2008 VA Form 9.  However, as discussed, the evidence of record shows a final diagnosis of a mid-lumbar myelodysplastic lesion with extension of the tip of the conus into the dysplastic bone and adipose tissue, again, reinforcing the initial diagnosis of spina bifida occulta.  Thus, there is no evidence of record that either suggests or demonstrates another diagnosis, aside from spina bifida occulta.  Therefore, the appellant's statements alone are not competent evidence that her condition is something other than spina bifida occulta.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, as there is no qualifying disability, there can be no entitlement to benefits.  

The Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's medical condition; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Thus, the appellant's claim for entitlement to 38 U.S.C. § 1805 is denied.  


ORDER

Entitlement to benefits under 38 U.S.C. § 1805 for child born with spina bifida is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


